In a support proceeding, petitioner appeals from so much of an order of the Family Court, Nassau County, entered November 2, 1973, as limited the support award for petitioner and the parties’ two children to $60 per week and a counsel fee award to $250 and as did not award disbursements to petitioner. Order modified, on the facts and in the exercise of discretion, by increasing the support award to $85 per week and the counsel fee award to $600; and, with respect to the direction to respondent to make certain other payments, striking the phrase “medical and dental insurance” and *861substituting therefor ihe phrase “ necessary medical and dental expenses ” and striking the word “electric” and substituting therefor the word “utilities”. As so modified, order affirmed insofar as appealed from, without costs. In view of respondent’s income, as well as the parties’ preseparation standard of living and petitioner’s illness, we are of the view that the support award is inadequate to the extent indicated herein. Under all the circumstances, the award for a counsel fee was also inadequate to the extent indicated herein. Hopkins, Acting P. J., Latham, Cohalan, Christ and Brennan, JJ., concur.